Exhibit 10.2

 

CYTYC CORPORATION
2004 OMNIBUS STOCK PLAN

 

INCENTIVE STOCK OPTION AGREEMENT FOR OFFICERS

 

Cytyc Corporation, a Delaware corporation (the “Company”), grants an option to
purchase shares of its common stock, $.01 par value per share (the “Shares”), to
the Optionee named below.  The terms and conditions of the option are set forth
in this cover sheet, the Incentive Stock Option Agreement for Executive Officers
(the “Agreement”) and the Company’s 2004 Omnibus Stock Plan (the “Plan”). 
Copies of the Agreement and the Plan are attached to this cover sheet.  Certain
capitalized terms used in this cover sheet and the Agreement are defined in the
Plan and have the meaning set forth in the Plan.

 

Grant Date:

,

 200

 

 

Name of Optionee:

 

 

Number of Shares Covered by Option:

 

 

Option Price per Share:

$          .

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the Agreement and the Plan.  You acknowledge that you have
carefully reviewed the Plan, and agree that the Plan will control in the event
any provision of this cover sheet and the Agreement should appear to be
inconsistent from the Plan.

 

Optionee:

 

 

 

 

 

(Signature)

 

 

 

 

 

Company:

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

Title:

 

 

 

Attachments

This is not a share certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

CYTYC CORPORATION
2004 OMNIBUS STOCK PLAN

 

INCENTIVE STOCK OPTION AGREEMENT FOR OFFICERS

 

Incentive Stock Option

 

This option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code and will be interpreted accordingly.  If you cease to be
an employee of the Company, its parent, subsidiary or affiliate (“Employee”) but
continue to provide Service, this option will be deemed a nonstatutory (“NQ”)
stock option  three months after you cease to be an Employee.  In addition, to
the extent that all or part of the total value of this option exceeds the
$100,000 annual vesting limitation rule of section 422(d) of the Internal
Revenue Code, this option or the lesser excess part will be deemed to be a NQ
stock option.

 

 

 

Vesting

 

This option is only exercisable before it expires and then only with respect to
the vested portion of the option.  Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
Shares not less than 100 Shares, unless the number of Shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.

 

This option shall vest ratably on a monthly basis from the Grant Date for a
period of four years.  If you have continued to be employed by the Company or
any Affiliate on each monthly anniversary from the Grant Date, you may exercise
this option for 1/48 of the total number of Shares granted on the Grant Date
pursuant to this Agreement, until this option shall be exercisable in full.  The
foregoing vesting rights are cumulative.

 

Except otherwise provided below, no additional Shares will vest after your
Service has terminated for any reason.

 

 

 

Fractional Shares

 

Your option may not be exercised for a fraction of a Share unless such exercise
is with respect to the final installment of stock subject to this option and
cash in lieu of a fractional share must be paid to permit you to exercise such
final installment completely.  Any fractional share with respect to which an
installment of this option cannot be exercised because of the limitation
contained in the preceding sentence shall remain subject to this option and
shall be available for later purchase by you in accordance with the terms
hereof.

 

 

 

Term

 

Notwithstanding any other provision of this Agreement, your option will expire
in any event at the close of business at Company

 

2

--------------------------------------------------------------------------------


 

 

 

headquarters on the date which is 10 years from the Grant Date, as shown on page
1 of this Agreement.  Your option will expire earlier if your Service
terminates, as described below.

 

 

 

Regular Termination

 

If your Service terminates for any reason, other than death, Disability or
Cause, then your option expires at the close of business at Company headquarters
three months after your termination date.

 

 

 

Termination for
Cause

 

If your Service is terminated for Cause, then this option terminates upon your
receipt of written notice of such termination and you immediately forfeit all
rights to your option and the option immediately expires.

 

 

 

Death

 

If your Service terminates because of your death, then your option  shall become
fully vested and will expire at the close of business at the Company
headquarters on the date which is 10 years from the Grant Date, as shown on the
cover sheet.  Until the expiration date of your option, your estate or heirs may
exercise your option.

 

 

 

Disability

 

If your Service terminates because of your Disability, then your option shall
become fully vested and will expire at the close of business at the Company
headquarters on the date which is 10 years from the Grant Date, as shown on the
cover sheet.

 

 

 

Leaves of Absence

 

For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
or when continued Service crediting is required by applicable law.  However,
three months after you have been on leave, you will no longer be treated as an
“Employee” for purposes of incentive stock option provisions of Section 422 of
the Internal Revenue Code, unless your right to return to active work is
guaranteed by law or by a contract.  Your Service terminates in any event when
the approved leave ends, unless you return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

 

 

 

Notice of Exercise

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form.  Your notice
must specify how many Shares you wish to purchase (in a parcel of at least 100
Shares generally).  Your notice must also specify how your Shares should be
registered (in your name only or in your and your spouse’s

 

3

--------------------------------------------------------------------------------


 

 

 

names as joint tenants with right of survivorship).  The notice will be
effective when it is received by the Company.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

 

Form of Payment

 

When you submit your Notice of Exercise, you must include payment of the option
price for the Shares you are purchasing.  Payment may be made in one of the
following forms:

 

•                       Cash, your personal check, a cashier’s check, a money
order or another cash equivalent acceptable to the Company.

 

•                       Shares which have already been owned by you for more
than six months and which are surrendered to the Company.  The value of the
Shares, determined as of the effective date of the option exercise, will be
applied to the option price.  (If the Shares so surrendered are subject to
restrictions or limitations imposed by an agreement between you and the Company,
then an equivalent number of the Shares acquired under your option will be
subject to all such restrictions and limitations, in addition to any
restrictions or limitations imposed by this Agreement.)

 

•                       By delivery (on a form prescribed by the Company) of an
irrevocable direction to a licensed securities broker acceptable to the Company
to sell Shares and to deliver all or part of the sale proceeds to the Company in
payment of the aggregate option price and any withholding taxes (i.e. “cashless
exercise”).

 

 

 

Withholding Taxes

 

You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Shares acquired under this option.  In the
event that the Company determines in its sole discretion, that any federal,
state, local or foreign tax or withholding payment is required relating to the
exercise or sale of Shares arising from this grant, the Company shall have the
right to require such payments from you, or withhold such amounts from other
payments due to you from the Company or any Affiliate.

 

 

 

Transfer of Option

 

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option. 
You cannot transfer or assign this option. 

 

4

--------------------------------------------------------------------------------


 

 

 

For instance, you may not sell this option or use it as security for a loan.  If
you attempt to do any of these things, this option will immediately become
void.  You may, however, dispose of this option in your will or it may be
transferred upon your death by the laws of descent and distribution.

 

You must notify the Company in writing immediately after you transfer any Shares
acquired by exercising your option, if such transfer occurs on or before the
later of (1) the date two years after the date of this Agreement and (2) the
date one year after the date you acquired such Shares.  You also must provide
the Company with any information concerning any such transfer required by the
Company for tax purposes.

 

 

 

Retention Rights

 

Neither your option nor this Agreement give you the right to be retained by the
Company (or any Affiliates) in any capacity.  The Company (and any Affiliates)
reserve the right to terminate your Service at any time and for any reason.

 

 

 

Stockholders Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until a certificate for your option’s Shares has been issued (or an appropriate
book entry has been made).  No adjustments are made for dividends or other
rights if the applicable record date occurs before your share certificate is
issued (or an appropriate book entry has been made), except as described in the
Plan.

 

 

 

Adjustments due to Capital Changes and Corporate Activities

 

In the event of a split, a dividend or a similar change in the Shares, the
number of Shares covered by this option and the option price per Share shall be
adjusted (and rounded down to the nearest whole number) if required pursuant to
the Plan.  Your option shall be subject to the terms of the Plan and the
agreement of merger, liquidation or reorganization, as the case may be, in the
event the Company engages in a reorganization or Corporate Transaction.

 

Notwithstanding anything in the foregoing, if the Company is to be consolidated
with or acquired by another entity in a merger involving the Company and one or
more related entities, sale of all or substantially all of the Company’s assets
or otherwise (an “Acquisition”), then your option shall, immediately prior to
the consummation of such Acquisition, become fully vested and immediately
exercisable by you.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation

 

5

--------------------------------------------------------------------------------


 

 

 

of this Agreement to the substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference.  Certain
capitalized terms used in this Agreement are defined in the Plan and have the
meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option.  Any prior agreements, commitments or
negotiations concerning this option are superseded.

 

The Committee administers the Plan and its determinations are final, binding and
conclusive.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you.  Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this option, you give explicit consent to the Company to process
any such personal data.  You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Optionees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

 

 

 

Consent to Electronic
Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form.  By accepting this option grant you agree that the
Company may deliver the Plan prospectus and the Company’s annual report to you
in an electronic format.  If at any time you would prefer to receive paper
copies of these documents, as you are entitled to, the Company would be pleased
to provide copies.  Please contact the Equity Benefits Analyst at 978-263-8000
to request paper copies of these documents.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

6

--------------------------------------------------------------------------------